Petition, insofar as it seeks review and reversal of the board’s determination dated August 14, 1974, denied, without costs. Petitioner’s remedy as to this determination is to perfect his appeal in accordance with the provisions of section 23 of the Workmen’s Compensation Law. The board, however, is directed to include in the certified record on appeal claimant’s application for a shortened record list dated April 28, 1975, the application for rehearing based on newly discovered evidence dated July 9, 1975, the notice of hearing dated March 15, 1976, the transcript of the hearing held on April 21, 1976, the board’s decision dated July 29, 1976 and the letter of the board secretary dated November 16, 1976. The exercise of the board’s discretion in denying a rehearing is, of course, reviewable by this court (see, e.g., Matter of Barrow v Loon Lake Hotel, 3 AD2d 783) and such review may be had upon the appeal from the underlying board determination which disallowed the claim (cf. CPLR 5501, subd [a]; 5517, subd [b]). Pursuant to Rules of Practice, (22 NYCRR 800.12), the clerk of the court is directed to accept petitioner’s record and brief provided they are filed and served on or before February 27, 1978. Greenblott, J. P., Sweeney, Kane, Mahoney and Herlihy, JJ., concur.